Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS 

3.  (Currently Amended) The camera system of claim 2, wherein: 
the first lens is arranged to provide the first vertical field of view less than or equal to 90 degrees to the first imaging surface; and 
the second lens is arranged to provide a second vertical field of view less than or equal to 90 degrees to the second imaging surface.

7.   (Currently Amended) The camera system of claim 1, wherein: 
the first lens includes the first front lens group arranged to receive light from the scene; 

the first front lens group and the second front lens group are coaxial.

13.  (Currently Amended) The camera system of claim 10, wherein: 
the first lens includes the front lens group arranged to receive light from the scene and having an optical axis parallel to the third direction; and 
the camera system includes a first reflector arranged to reflect light received from the front lens group toward the first imaging surface.
 
14.   (Currently Amended) The camera system of claim 10, wherein: 
the first lens includes the front lens group arranged to receive light from the scene and having an optical axis perpendicular to the third direction; and 
the camera system includes a first reflector arranged to reflect the light received from the front lens group toward the first imaging surface.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: (1) an upper extent of a first vertical field of 
Although the closest prior art discloses a camera system and corresponding method, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate (1) an upper extent of a first vertical field of view of the front lens group is at a greater angle from the first optical axis than a lower extent of the first vertical field of view of the front lens group, (2) the first lens has a first entrance pupil for an incoming ray at 90 degrees from a first optical axis of the first lens; the second lens has a second entrance pupil for an incoming ray at 90 degrees from a second optical axis of the second lens; and a distance between the first entrance pupil and the second entrance pupil is less than or equal to 25 millimeters, and (3) wherein the generation of the composite image data includes: obtaining a current temperature of the camera system; obtaining temperature-based image remapping parameters corresponding to the current temperature; and remapping the first image data for the first image frame and the second image data for the second image frame based on the obtained temperature-based image remapping parameters. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482